Citation Nr: 0008699	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition (other than a right thigh scar with retained 
foreign body, residual of shell fragment wound).

2.  Entitlement to service connection for a right hip 
condition (other than a right hip scar).

3.  Entitlement to service connection for a right knee 
condition (other than a scar of the right proximal anterior 
tibia).

4.  Entitlement to service connection for a right groin 
condition, to include a right groin scar.

5.  Entitlement to service connection for residuals of a 
right ankle sprain.

6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to a permanent and total disability rating 
for pension purposes.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1997, the RO granted service 
connection for a left groin scar, a right knee scar, and a 
right hip scar, and denied claims of entitlement to service 
connection for a right leg scar, a right groin scar, 
residuals of a right ankle sprain, post-traumatic stress 
disorder (PTSD), exposure to Agent Orange, and entitlement to 
a 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities.  A timely notice of 
disagreement and substantive appeal were received as to all 
of the denials of service connection; the veteran did not 
appeal the denial of the claim for multiple, noncompensable 
service-connected disabilities.  In January 1998, the RO 
denied a claim of entitlement to a permanent and total 
disability rating for pension purposes, and this decision was 
appealed.  During the veteran's hearing, held in March 1999, 
the veteran stated that he desired to withdraw his appeal 
concerning exposure to Agent Orange.  See 38 C.F.R. 
§ 20.204(b) (1999).  In August 1998, the RO granted service 
connection for a right thigh scar with retained foreign body, 
residual of shell fragment wound (hereinafter "right thigh 
scar").

The Board notes that a review of the veteran's claim, 
received in April 1997, and his notice of disagreement, 
received in January 1998, shows that notwithstanding the RO's 
characterization of these claims in its December 1997 
decision as claims for a right leg scar, a right hip scar, a 
right knee scar, and a right groin scar, the veteran had in 
fact requested service connection for a right leg condition, 
a right hip condition, a right knee condition and a right 
groin condition, with all claimed conditions to include, but 
not limited to, any overlying scarring.  The Board further 
notes that the RO reframed the issues involving the claims 
for a right hip condition and a right knee condition in its 
Supplemental Statement of the Case, dated in October 1998.  
Therefore, the Board has determined that the issues are most 
accurately framed as styled on the cover page of this 
decision.

In statements and testimony presented during this appeal, the 
veteran has indicated that his service-connected residuals of 
shell fragment wounds are symptomatic and constitute 
compensable disabilities.  He points out that he has retained 
metallic fragments and the record shows at least one retained 
fragment in the right thigh.  The service medical records 
also show that at least some of his wounds were debrided.  
The Board finds that the veteran has raised claims of 
entitlement to compensable ratings for his service-connected 
residuals of shell fragment wounds, to include whether any of 
the injuries should be evaluated under the rating criteria 
for muscle injuries.    


FINDINGS OF FACT

1.  There is no current competent medical evidence of a right 
groin condition (other than a right groin scar), a right leg 
condition (other than a right thigh scar with retained 
metallic fragment), a right knee condition (other than a 
right knee scar), residuals of a right ankle sprain, or PTSD; 
there is no current competent medical evidence that the 
veteran has a right hip condition that is related to his 
service. 

2.  The veteran engaged in combat with the enemy while on 
active duty in the Republic of Vietnam.

3.  The veteran's right groin scar is causally linked to his 
combat duty in Vietnam.

4.  The veteran's right hip scar, right thigh scar with 
retained foreign body, left groin scar, right groin scar, and 
scar of the right proximal anterior tibia (right knee scar) 
are not shown to be productive of repeated ulceration, 
tenderness, pain on objective demonstration or functional 
limitation.

5.  The veteran was born in February 1949, and has an 8th 
grade education; the veteran has not submitted evidence 
documenting his employment experience.

6.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

7.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment consistent with 
his age, education and occupational history. 

8.  The evidence in this case does not reflect that the 
appellant has required frequent hospitalizations for his 
service-connected disabilities in the years after service.  
Moreover, it is not currently shown that any service-
connected disability has led to marked interference with 
employment such as to render application of the regular 
schedular criteria inadequate to rate the disability.




CONCLUSIONS OF LAW

1.  The claims for service connection for a right leg 
condition (other than a right thigh scar with retained 
metallic fragment), a right hip condition (other than a right 
hip scar), a right knee condition (other than a right knee 
scar), a right groin condition (other than a right groin 
scar), residuals of a right ankle sprain, and PTSD are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A right groin scar was incurred as a result of the 
veteran's active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1999).

3.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection (All Conditions Other than a Right 
Groin Scar)

Service medical records (SMR's) include a report, dated in 
February 1969, which shows that the veteran was treated for a 
laceration of the anterior tibial surface, right leg, after 
he fell on a metal grate.  The laceration was sutured.  A 
report, dated in March 1969, shows that the veteran was 
treated for "superficial fragment wound, left inguinal area, 
no nerve or artery involvement."  SMR's indicate that the 
veteran was returned to his unit the same day that he was 
treated.  A report, dated in March 1971, shows that the 
veteran was treated for a sprained right ankle for about four 
days after he jumped down some stairs.  SMR's indicate that 
the veteran's ankle was casted, and there was some question 
of an avulsion fracture but subsequent X-rays showed no 
fracture and there was no operation, complications or 
limitations.  The veteran was profiled for about four weeks.  
A report, dated in August 1971, shows that the veteran hurt 
his right ankle while playing basketball.  An X-ray report 
shows that no fracture was seen.  A report, dated in December 
1971, shows that the veteran was treated for a one-inch cut 
on his right ankle, which was sutured and was without 
ligamentous or vessel damage.  The veteran's separation 
examination report, dated in December 1971, shows that the 
veteran was noted to have scars on his right knee, left groin 
and right lateral hip, and that his lower extremities, skin, 
spine and musculoskeletal system, abdomen and viscera, and 
his psyche, were all clinically evaluated as normal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

nection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  The law does not, however, create a presumption of 
service connection, and service connection remains a question 
which must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

The veteran's discharge (DD Form 214) shows that his awards 
include the Combat Infantryman Badge (CIB) and the Purple 
Heart.  Service medical records also show treatment for 
superficial fragment wound caused by an enemy mortar attack.  
Based on the foregoing, the Board finds that the veteran is 
qualified for the combat veteran's special consideration 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  His 
statements and testimony regarding the claimed injuries must 
therefore be accepted.  Id. 




A.  Right Leg, Right Knee, Right Groin and Right Ankle 
Conditions

The Board finds that the veteran's claims for service 
connection for a right leg condition (other than a right 
thigh scar with retained metallic fragment), a right hip 
condition (other than a right hip scar), a right knee 
condition (other than a right knee scar), a right groin 
condition (other than a right groin scar), and residuals of a 
right ankle sprain, are not well grounded.  With regard to 
the claims for a right groin, right leg and right knee 
condition (other than right groin scar, a right thigh scar, 
and a right knee scar), the claims file includes a VA general 
medical examination report, dated in June 1997, which shows 
that the impressions noted shell fragment wounds (SFW) of the 
right groin, and right leg, a laceration of the right knee 
and right ankle sprain, and that these conditions were all 
"remote and without clinical consequence." A VA X-ray 
report, dated in June 1997, shows that the right knee and 
right ankle were negative.
A VA scars examination report, dated in June 1997, shows that 
the veteran was noted to have a one centimeter (cm.) scar, 
and a three cm. scar, on his right groin and right hip as a 
result of shell fragment wounds incurred during a mortar 
attack in Vietnam, as well as a two cm. scar on his proximal 
right tibia from a laceration to the right knee during 
service.  

A VA general medical examination report, dated in April 1998, 
shows that the impressions included scars to the right 
anterior thigh and right proximal anterior tibia secondary to 
SFW's incurred during service in Vietnam, which were remote 
and without clinical consequence.

A VA muscles examination report, dated in April 1998, shows 
that the impression was SFW's involving the right anterior 
thigh and the right proximal anterior tibia/fibula involving 
muscle groups right #12 and right #14 without evidence of 
permanent muscle damage, herniation, adhesions, tissue loss, 
tendon damage, muscle damage or nerve abnormality.  The 
wounds were well-healed, normally pigmented and without 
ongoing disability.  A VA X-ray report, dated in March 1998, 
shows that the right knee, and the right tibia and fibula, 
were negative. 

In an addendum to the April 1998 VA examination reports, 
dated in June 1998, the examiner repeated his conclusions 
that the veteran's scars to the right anterior thigh and 
right proximal anterior tibia were remote and without 
clinical consequence.

A review of the veteran's written statements, and the 
transcript of his videoconfernce hearing, held in March 1999, 
shows that he argues that he has the claimed conditions as a 
result of service.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board finds that as no competent 
medical evidence has been submitted showing that the veteran 
has a right groin condition (other than a right groin scar), 
a right leg condition (other than a right thigh scar with 
retained metallic fragment), a right knee condition (other 
than a right knee scar), or residuals of a right ankle 
sprain, the claims must be denied as not well grounded.  

B.  Right Hip Condition

With regard to the claim for a right hip condition, the Board 
notes that a VA joints examination report, dated in June 
1997, shows that the relevant diagnosis was chronic right hip 
pain, secondary to degenerative joint disease of the right 
hip.

A VA scars examination report, dated in June 1997, shows that 
the veteran was noted to have a one centimeter (cm.) scar, 
and a three cm. scar, on his right groin and right hip as a 
result of shell fragment wounds incurred during a mortar 
attack in Vietnam.  A VA X-ray report, dated in June 1997, 
shows that the right hip had mild degenerative change.  VA 
reports from general medical, and joints, examinations, dated 
in April 1998, both contain impressions of chronic right hip 
pain with limping secondary to comminuted fracture of the 
head and neck of the proximal right femur secondary to 
avascular necrosis, remote and not related to service, and 
not related to SFW's that the veteran suffered as a result of 
enemy fire in Vietnam.  

A VA X-ray report, dated in March 1998, shows there was a 
comminuted fracture of the head and neck of the proximal 
right femur, and that the fracture was believed to be 
pathologic in origin on the basis of avascular necrosis.  A 
metallic foreign body was noted in the proximal right thigh 
which was most compatible with shrapnel.

In an addendum to the April 1998 VA examination reports, 
dated in June 1998, the examiner repeated his conclusion that 
the veteran's fracture of the head and neck of the proximal 
right femur were not related to his avascular necrosis.

As no competent medical evidence has been submitted showing 
that he has a right hip condition (other than a right hip 
scar) that is related to his service, the claim for a right 
hip condition must be denied as not well grounded.  

C.  PTSD

A VA report from Minnesota Multiphasic Personal Inventory-2 
(MMPI-2), dated in May 1997, notes that the veteran has a 
basic hysteroid personality pattern of long-standing, and 
that individuals with this MMPI-2 profile are usually 
diagnosed as having conversion disorder or somatization 
disorder.  The report also states that there was a likelihood 
that the profile underestimates his problems.   

A VA PTSD examination report, dated in March 1998, shows that 
the Axis I diagnosis was alcohol dependence.  The examiner 
specifically ruled out PTSD.

The Board finds that as no competent medical evidence has 
been submitted showing that the veteran has PTSD, the claim 
must be denied as not well grounded.  Gilpin, Brammer, 
Rabideau, supra. 

D.  Conclusion

The Board has considered the veteran's assertions to the 
effect that he has a right leg condition (other than a right 
thigh scar with retained metallic fragment), a right hip 
condition (other than a right hip scar), a right knee 
condition (other than a right knee scar), a right groin 
condition (other than a right groin scar), residuals of a 
right ankle sprain, and PTSD that are related to his service.  
However, the veteran, as a lay person untrained in the field 
of medicine and psychiatry, is not competent to offer an 
opinion as to a diagnosis, or as to the etiology of the 
claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, this argument does not provide a factual 
predicate upon which service connection may be granted.  The 
Board further points out that although the veteran asserts 
that he sustained some of the claimed conditions during 
combat, and although his participation in combat in 
established, the Court has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirement of a medical nexus to 
service.  See Libertine v. Brown, 9 Vet. App. 521 (1996). 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Right Groin Scar

The veteran asserts, in part, that he has a right groin scar 
as a result of shrapnel wounds sustained in Vietnam during 
combat.  As previously stated, the veteran is shown to have 
been awarded the CIB and Purple Heart.  In addition, he has 
been granted service connection for residuals of SFW's that 
include scars of the right thigh, left groin and right hip.  

The veteran's service medical records do not show treatment 
for any injuries to the right groin.  A VA scars examination 
report, dated in June 1997, shows that the veteran was noted 
to have a one centimeter (cm.) scar on his right groin as a 
result of shell fragment wounds incurred during a mortar 
attack in Vietnam.  In addition, a VA general medical 
examination report, dated in June 1997, shows that the 
impressions noted shell fragment wounds (SFW) of the right 
groin.

Based on the foregoing, the Board's preliminary finding is 
that the veteran's statements with regard to participation in 
combat are credible, and are consistent with the 
circumstances, conditions, and hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999). Furthermore, under the circumstances the 
veteran's claim for a right groin scar is considered to be 
well grounded.  

The Court has recently held that where a combat veteran 
submits a well-grounded claim, the veteran shall prevail on 
the merits unless VA produces clear and convincing evidence 
to the contrary (i.e., unless VA comes forward with more than 
a preponderance of evidence against the combat veteran's 
well-grounded claim).  See Arms v. West, 12 Vet. App. 188, 
196 (1999).  

In this case, the Board finds that the claims file does not 
contain clear and convincing evidence to rebut the veteran's 
claim, and that service connection for a right groin scar is 
warranted.


II.  Pension

As a preliminary matter, the Board notes that the veteran has 
submitted a claim that is well grounded.  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  The veteran may seek to establish, by 
utilizing the VA Schedule For Rating Disabilities, that he 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502.  This requires 
rating, and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined one-hundred percent schedular evaluation for 
pension purposes.  If the veteran suffers the permanent loss 
of the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, he will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

The medical evidence of record shows that the veteran has 
been diagnosed with chronic hip pain secondary to 
degenerative joint disease of the right hip and avascular 
necrosis, a right hip scar, a right thigh scar with retained 
foreign body, a left groin scar, a right groin scar, a scar 
of the right proximal anterior tibia (a right knee scar) and 
alcohol dependence. 
A review of a VA clinical examination report, dated in April 
1998, shows that on examination, the veteran walked with a 
limp to the left.  His knees had a full range of motion, with 
140 degrees of flexion and extension to 0 degrees.  (The 
standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II).  His hips had flexion to 120 degrees, extension to 30 
degrees, abduction to 40 degrees, adduction to 20 degrees, 
external rotation to 40 degrees, and internal rotation to 40 
degrees (the Board parenthetically notes that the ranges of 
motion in the veteran's hips, as shown in a June 1997 VA 
examination report, are essentially equal to, or better than, 
the ranges of motion shown in the April 1998 report).  In 
addition, the Board notes that the standard range of motion 
for the hip is flexion to 125 degrees and extension to 0 
degrees, and abduction from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  A VA X-ray report, dated in June 
1997, noted mild degenerative changes in the right hip.  A VA 
X-ray report, dated in March 1998, shows there was a 
comminuted fracture of the head and neck of the proximal 
right femur, and that the fracture was believed to be 
pathologic in origin on the basis of avascular necrosis.

Based on the foregoing, which includes evidence of 
significant limitation of motion in the hip, the Board finds 
that the evidence warrants the conclusion that the veteran 
has a moderate hip disability, and that the criteria for a 20 
percent rating under DC 5255 are met.  38 C.F.R. § 4.71a, Dc 
5255.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under DC 5252, limitation of flexion of either 
thigh to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5255.  38 C.F.R. § 4.71a, DC 5252 (1999).

In reviewing the relevant evidence of record, the Board finds 
that the limitation of motion that has been reported in 
recent years is not to a degree that would support a rating 
in excess of 20 percent under DC 5252.  Specifically, in 
March 1998, the veteran's hips were shown to have flexion to 
120 degrees.  Therefore, the Board finds that there is no 
basis for a rating in excess of 20 percent under DC 5252.  
See 38 C.F.R. § 4.71a, DC's 5003, 5252.

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
20 percent is warranted under these regulations.  See Deluca 
v. Brown , 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 
63 Fed. Reg. 56704 (1998).  That is, while the veteran's 
right hip is symptomatic, including pain on use, there is no 
clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of 20 percent.
The veteran has been shown to have a right hip scar, a right 
thigh scar with retained foreign body, a left groin scar, a 
right groin scar and a scar of the right proximal anterior 
tibia.  The Board has considered whether a compensable 
evaluation is warranted for any of these scars.  In this 
regard, scars are compensable if there is repeated 
ulceration, if a scar is tender and painful on objective 
demonstration, or if there is functional limitation.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  In 
addition, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  

In this case, there is no evidence that any of the veteran's 
scars are ulcerated, tender or painful on objective 
demonstration, or productive of functional limitation.  
Specifically, a VA general medical examination report, dated 
in June 1997, shows that the impressions noted shell fragment 
wounds (SFW) of the right groin, and right leg and a 
laceration of the right knee, and that these conditions were 
all "remote and without clinical consequence."  A VA 
general medical examination report, dated in April 1998, 
shows that the veteran had a 2 x 3 cm. scar on the right 
anterior thigh, and a 5 x 5 cm. scar on the right proximal 
anterior tibia.  The impressions included scars to the right 
anterior thigh and right proximal anterior tibia secondary to 
SFW's incurred during service in Vietnam, which were remote 
and without clinical consequence.  In an addendum to the 
April 1998 VA examination reports, dated in June 1998, the 
examiner repeated his conclusions that scars to the right 
anterior thigh and right proximal anterior tibia were remote 
and without clinical consequence.  Finally, a VA muscles 
examination report, dated in April 1998, shows that the 
impression noted that the veteran's SFW's involving the right 
anterior thigh and the right proximal anterior tibia/fibula 
were well-healed, normally pigmented and without ongoing 
disability.  Therefore, as none of the veteran's scars are 
shown to be productive of repeated ulceration, tenderness, 
pain on objective demonstration or functional limitation, the 
Board finds that a compensable rating for the veteran's right 
hip scar, right thigh scar with retained foreign body, left 
groin scar, right groin scar and scar of the right proximal 
anterior tibia is not warranted.  38 C.F.R. § 4.118, DC's 
7803-7805.
The Board points out that although the veteran is shown to 
have a retained foreign body in his proximal right thigh, 
that this disability has been service connected and 
characterized by the RO as "a scar of right thigh with 
retained foreign body, residual of SFW."  This disability 
has been evaluated under 38 C.F.R. § 4.118, DC 7805, and is 
not ratable as a separate muscle injury for pension purposes.  
See 38 C.F.R. § 4.14 (avoidance of pyramiding).  
Specifically, review of a VA muscles examination report, 
dated in April 1998, shows that the impression was SFW's 
involving the right anterior thigh and the right proximal 
anterior tibia/fibula involving muscle groups right #12 and 
right #14 without evidence of permanent muscle damage, 
herniation, adhesions, tissue loss, tendon damage, muscle 
damage or nerve abnormality.  The wounds were noted to be 
well-healed, normally pigmented and without ongoing 
disability.  In an addendum to the April 1998 VA examination 
reports, dated in June 1998, the examiner stated that the 
retained foreign body was less than 1 x 1 cm.  Accordingly, 
as neither this report or any other evidence shows that the 
veteran's retained foreign body in his proximal right thigh 
has resulted in a disability other than a scar of the right 
thigh, a separate rating is not warranted.  Furthermore, as 
the Board has determined that the veteran has failed to 
submit medical evidence showing that he had residuals of a 
right ankle sprain, and PTSD, no rating is warranted for 
these disabilities. 

The Board also notes that a March 1998 VA PTSD examination 
report shows that the veteran received an Axis I diagnosis of 
alcohol dependence.  However, a rating for this condition is 
not warranted.  Specifically, to the extent that the 
veteran's alcohol abuse influences his psychiatric capacity, 
his alcohol abuse is the result of his own willful 
misconduct, and is not ratable for pension purposes.  See 38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.301(c)(2) (1999).

As the veteran does not have a disability rated at 60 percent 
or higher, or one disability rated at 40 percent with the 
combined rating at 70 percent, the veteran's disabilities do 
not meet the percentage requirements of 38 C.F.R. §§ 4.16(a), 
4.17.  The Board must therefore determine whether the veteran 
is entitled to pension benefits based on subjective criteria, 
including age, education and occupational history. 38 C.F.R. 
§§ 3.321, 4.15.  In this regard, the Board notes that the 
veteran was born in February 1949.  A review of his claim, 
received in October 1997, shows that he stated that he has 
not been employed since he became disabled in July 1995.  
However, at his videoconference hearing, held in March 1999, 
he stated that he had not been employed since 1985.  He 
reported that his highest level of education was 8th grade.  

The veteran contends, in summary, that his disabilities 
preclude employment.  However, the medical evidence does not 
support his assertion.  Specifically, it is the Board's 
judgment that although the medical evidence shows functional 
loss in the right hip equivalent to a moderate hip 
disability, this disability does not preclude employment, and 
that there is no medical evidence of any other conditions 
that are productive of any appreciable industrial impairment.  
The veteran is not shown to require frequent hospitalization 
or an inordinate quantity of medication for his right hip 
disability.  The record does not contain a medical opinion 
that relates the veteran's employment status with his right 
hip disorder or any other physical or mental condition.  
While his right hip disability may limit his employment 
options, the medical evidence does not show that it precludes 
all kinds of substantially gainful employment, particularly 
given the veteran's age (51 years old).  Upon consideration 
of the veteran's disabilities, as well as his age, education, 
and occupational history, the Board is not persuaded that the 
veteran is permanently and totally disabled.  Accordingly, 
the veteran is not entitled to a permanent and total 
disability rating for pension purposes and his claim for that 
benefit is denied. 

As a final matter, the Board points out that under 38 C.F.R. 
§ 4.16(b) the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (1999).  In this case the 
Board has granted service connection for a right groin scar, 
see Part II, supra, and service-connection has previously 
been granted for the veteran's scars of the right thigh, left 
groin, right hip and right proximal anterior tibia.  However, 
none of these scars is shown to meet the criteria for a 
compensable rating.  The Board is therefore unable to find 
that a basis exists for favorable action on the pension claim 
under the provisions of 38 C.F.R. § 3.321(b)(2).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a permanent and total disability rating for pension 
purposes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Conclusion

As a final matter, the Board notes that during his 
videoconference hearing, held in March 1999, the veteran 
stated that he may be required to undergo a right hip 
replacement, and that he expected to receive a VA right hip 
examination in June 1999.  It was requested that his claim be 
remanded in order to obtain the anticipated examination 
report.  No such examination report is currently associated 
with the claims file, and there is no indication in the 
claims file as to whether or not such examination actually 
took place.  However, the Board is satisfied that its duty to 
assist has been met and that all reasonable efforts to 
develop the record have been made.  The Court has indicated 
the duty to assist attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration.  See 
Epps v. Brown, 9 Vet. App. 341 (1996) (emphasis added).  In 
addition, the Court has stated that "the 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (emphasis added).  In this case, 
the Board finds that a remand is not required.  However, the 
Board notes that VA has a duty to advise the veteran that 
should he obtain such medical evidence in support of his 
claims, it may be sufficient to reopen his claim.  See 
McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).  Based on 
the foregoing, the Board finds that no further assistance to 
the veteran is required to comply with VA's duty to assist.


ORDER

Service connection for a right groin condition (other than a 
right groin scar), a right leg condition (other than a right 
thigh scar with a retained metallic fragment), a right knee 
condition (other than a right knee scar), a right hip 
condition (other than a right hip scar), residuals of a right 
ankle sprain, and PTSD, is denied.

Service connection for a right groin scar is granted, subject 
to provisions governing the payment of monetary benefits.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 19 -


- 1 -


